Electronically Filed
                                                    Supreme Court
                                                    SCPR-12-0000567
                      NO. SCPR-12-0000567 
         10-JUL-2012
                                                    03:23 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


               IN RE JOHN M. DEZZANI, Petitioner.



                        ORIGINAL PROCEEDING


     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

    and Intermediate Court of Appeals Associate Judge Fujise,

                  assigned by reason of vacancy)


          Upon consideration of Petitioner John M. Dezzani’s
petition to resign and surrender his license to practice law in
the State of Hawai'i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai'i (RSCH), and of the
affidavits and exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted. 

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g), 

that Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rule 2.16(a), (b), (d), and (g).

          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner John M. Dezzani, attorney number 7270, from the
roll of attorneys of the State of Hawai'i, effective with the
filing of this order.
          DATED:   Honolulu, Hawai'i, July 10, 2012.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Alexa D.M. Fujise